On January 11,1999, the defendant was sentenced to the following: Count II: five (5) year commitment to the Department of Corrections; and Count III: six (6) months in the Phillips County Jail, to run concurrently to the sentence imposed in Count II.
On November 4, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alan Johnson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 4th day of November, 1999.
DATED this 6* day of December, 1999.
*86Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd